I concur in the foregoing opinion because it follows the previous decisions of this court, although a review of them convinces me that the principles announced therein were not strictly logical nor in harmony with what seems to me the better authority. If this were a new question I should not hesitate to dissent. But the rule being adopted, and the bar of the state having advised their clients thereunder, we should be slow to overrule it. Especially is this true where, knowing the rule, parties can by contract protect themselves as to the loss. The rule *Page 652 
itself is not bad, although the reasons which led to its adoption were. The continuance of the rule can work no great hardship, although its first announcement may have because of rights which had arisen prior thereto. It is of the utmost importance that we should adopt a proper rule when the question is first presented; but it is hardly of less importance that stability should attach to our decisions and not require litigants to appeal to this court to determine whether our previous decisions are still the law. I therefore concur.